Case: 1:19-cv-01610 Document #: 50-11 Filed: 04/18/19 Page 1 of 8 PageID #:274




                     Exhibit D
     Case: 1:19-cv-01610 Document #: 50-11 Filed: 04/18/19 Page 2 of 8 PageID #:275




                   Matthew R. Berry
                   Partner
                   Seattle
                   (206) 373-7394
                   mberry@susmangodfrey.com



Overview

Matt Berry is a Partner in the firm’s Seattle office and represents both plaintiffs and defendants in state
and federal courts across the United States, including courts in Alaska, California, Delaware, Louisiana,
Massachusetts, New York, Texas, and Washington. Since joining Susman Godfrey, Mr. Berry has worked
on a wide variety of complex commercial litigation including patent infringement, pharmaceutical licensing,
patent licensing, piercing the corporate veil, audit malpractice, bankruptcy plan confirmation, breach of
contract, life settlement insurance, wage and hour class action, and violations of the False Claims Act.
 Mr. Berry was recently featured in Law360’s Plaintiffs Bar Perspective where he shared insights and
advice on being a plaintiffs attorney. Berry was also named by Law360 as a “Rising Star – Trials” in 2017
and a “Rising Star – Intellectual Property” in 2018 for his winning litigation work.


Mr. Berry’s representative cases include:


In re Animation Workers (Northern District of California) (2014-2017)


Mr. Berry represents a class of animation employees in a consolidated class action antitrust lawsuit
against a number of large animation companies, including Pixar, DreamWorks, Disney, Sony, and
Lucasfilms. Plaintiffs alleged they were subject to wage suppression as a result of “no poaching”
agreements by their employers. Berry helped secure over $168 million in settlements, before fees and
expenses for the class. For his outstanding work on this case, Berry was recognized by the American
Antitrust Institute for “Outstanding Antitrust Litigation Achievement by a Young Lawyer” in 2017.


Green Mountain Glass v. Ardagh (District of Delaware) (2014-2017)


Mr. Berry represents Green Mountain Glass in a patent infringement action filed in the District of Delaware
against Ardagh Group. In April 2017 a federal jury in Wilmington, Delaware awarded Green Mountain
Glass more than $50.3 million in this lawsuit when it found Ardagh willfully infringed Green Mountain’s
patent No. 5,718,737 for technology that allows glass manufacturers to use recycled glass of mixed
colors. Read more here. Law360 featured this case in their “How They Won It” series. Click here for that
article. Additionally, this verdict ranks among the National Law Journal’s “Top 100 Verdicts of 2017” – it
was ranked #34 overall and the 4th highest IP verdict of 2017.


United States ex rel. David M. Kester v. Novartis Pharmaceuticals (Southern District of New York)
(2014-2016)



                                             Page 1 of 7 pages
     Case: 1:19-cv-01610 Document #: 50-11 Filed: 04/18/19 Page 3 of 8 PageID #:276
Mr. Berry represented a whistleblower in what resulted in one of the largest settlements ever in the United
States by a single whistleblower in a False Claims Act case. Susman Godfrey attorneys teamed up with
Vogel Slade & Goldstein, the U.S. Attorney’s Office for the Southern District of New York, and several
different state attorneys general to secure over $450 million in settlements from Novartis Pharmaceuticals
Corp., Accredo Health Group, and Bioscrip Corp. The case alleged that Novartis defrauded the Medicare
and Medicaid programs by illegally paying kickbacks to pharmacies so they would recommend to doctors
and patients six of Novartis’ specialty medications. Mr. Berry took many of the depositions of the Novartis
and Bioscrip executives, including Novartis’s in-house and outside counsel relating to its advice of counsel
defense.


In re Marriage of McCourt (Los Angeles Superior Court) (2010 – 2015).


Mr. Berry represented Frank McCourt in the marital proceedings pending in Los Angeles Superior Court
that involved a dispute over the ownership of property, including the Los Angeles Dodgers. Jamie
McCourt attempted to set aside the Stipulated Judgment and Marital Settlement Agreement, claiming that
she did not know that the Dodgers Assets could sell for an amount exceeding $2 billion. After a hearing on
the motion, the Court has issued a Statement of Decision that rejects each of Jamie’s claims.    The
California Court of Appeal denied Jamie’s appeal and the California Supreme Court denied Jamie’s
petition for review.


Zillow Inc. v. Trulia Inc. (W.D. Washington) (2013 – 2014).


Mr. Berry represented Zillow in a patent infringement action that it filed against Trulia in the Western
District of Washington. Zillow successfully resolved the litigation after defeating Trulia’s motion to dismiss.


Interval Licensing LLC v. AOL, Inc., et al. (W.D. Washington) (2010- )


Mr. Berry currently represents Interval Licensing in a patent litigation against eleven defendants, including
Google, Yahoo, Apple, eBay, Facebook, and AOL. Interval Research was founded by Paul Allen in 1992
to perform advanced research and development in the areas of information systems, communications,
and computer science. Interval was issued approximately 300 patents in less than a decade, and four of
those patents are the patents-in-suit. Interval Licensing is wholly owned and controlled by Paul Allen. See
articles about the case here and here.


Medivation v. UC Regents and Aragon (San Francisco Superior Court, Complex Division) (2011- 2013).


Mr. Berry represented Aragon Pharmaceuticals in a breach of contract action in the Complex Civil Division
of the San Francisco Superior Court. Medivation filed the action against the Regents of the University of
California alleging that it owns the right to develop certain chemical compounds for the treatment of
advanced stages of prostate cancer that the Regents had licensed to Aragon, including the compound
ARN-509. Within weeks of being retained, Mr. Berry and his team at Susman Godfrey successfully
obtained leave of court for Aragon to intervene in the action to protect its property interest in the
compounds. We then secured an accelerated discovery schedule that allowed us to complete fact and
expert discovery and file summary judgment motions in less than a year after the case was first assigned
to a judge in the complex division. On December 20, 2012, the court granted Aragon’s motion for
summary adjudication and held that Medivation has no rights to the compounds that were licensed to
Aragon. Less than a month later, the court dismissed Medivation’s remaining claims, granted Aragon all of
the relief sought in its complaint, and held that Aragon was entitled to final judgment in its favor. This is a
                                               Page 2 of 7 pages
     Case: 1:19-cv-01610 Document #: 50-11 Filed: 04/18/19 Page 4 of 8 PageID #:277
significant victory for Aragon – less than four months after final judgment was entered in Aragon’s favor,
Johnson & Johnson announced that it would acquire Aragon for $650 million in cash up front along with
$350 million in contingent development milestone payments that could bring the total transaction value to
$1 billion.


VoiceAge Corp. v. RealNetworks, Inc. (Southern District of New York) (2012 – 2013).


Mr. Berry defended RealNetworks in an action where VoiceAge was seeking over $30 million in damages
for a purported breach of a patent licensing agreement involving the RealPlayer. After defeating
VoiceAge’s motion for summary judgment, the case settled for a confidential amount.


Lincoln Life & Annuity Co. of New York v. Berck (California Court of Appeals) (2010-2013).


Mr. Berry won reversal in a $20 million life settlement rescission lawsuit against Lincoln Life & Annuity
Company of New York in the California Court of Appeal. Lincoln’s lawsuit was based on allegations that
the insurance policies lacked an insurable interest because they were procured by third-parties for
investment purposes and because there were net worth and other misrepresentations in the applications.
The California Court of Appeal reversed the trial court and ordered that the trial court enter judgment in
favor of the trust. The Court of Appeals opinion is available at 2011 WL 1878855 (2011). A copy of the
appellate court decision is available here.




Education
University of Idaho (B.S., Finance, summa cum laude)
University of Washington (J.D., high honors)




Judicial Clerkship

Law Clerk to the Honorable Stephen S. Trott, United States Court of Appeals for the Ninth Circuit


Legal Extern to the Honorable Robert S. Lasnik, United States District Court for the Western District of
Washington




Honors and Distinctions
Recipient of National Impact Case of the Year Award by Benchmark Litigation (2019)
Named a “Rising Star – Intellectual Property” by Law360, July 2018.
Recognized by the American Antitrust Institute for “Outstanding Antitrust Litigation Achievement by a
Young Lawyer” for work in In Re Animation Workers Antitrust Litigation (2017)
Included on Benchmark Litigation’s “2017 Under 40 Hot List“
Named a “Rising Star – Trials” by Law360, July 2017.
Featured in Law360’s Plaintiffs Bar Perspective, June 2017.
Washington “Super Lawyer” 2013-2018 Law & Politics magazine (Thomson Reuters).
Member, William L. Dwyer American Inn of Court.
Order of the Coif.
Executive Articles Editor, Washington Law Review.

                                              Page 3 of 7 pages
     Case: 1:19-cv-01610 Document #: 50-11 Filed: 04/18/19 Page 5 of 8 PageID #:278
Author, Does Delaware’s Section 102(b)(7) Protect Reckless Directors from Personal Liability? Only if
Delaware Courts Act in Good Faith, 79 Wash. L. Rev. 1125 (2004).
Vice President, Moot Court Honor Board.
Graue Scholar.




Professional Associations and Memberships
Washington State Bar
United States District Court for the Western District of Washington
United States District Court for the Eastern District of Washington
United States District Court for the Eastern District of Texas
United States Court of Appeals for the Ninth Circuit
United States Court of Appeals for the Fifth Circuit
United States Supreme Court




Notable Representation

In re Animation Works (Northern District of California) (2014- 2017)


Mr. Berry represents a class of animation employees in a consolidated class action antitrust lawsuit
against a number of large animation companies, including Pixar, DreamWorks, Disney, Sony, and
Lucasfilms. Plaintiffs alleged they were subject to wage suppression as a result of “no poaching”
agreements by their employers. Berry helped secure over $168 million in settlements, before fees and
expenses for the class. For his outstanding work on this case, Berry was recognized by the American
Antitrust Institute for “Outstanding Antitrust Litigation Achievement by a Young Lawyer” in 2017.


Green Mountain Glass v. Ardagh (District of Delaware) (2014-2017)


Mr. Berry represents Green Mountain Glass in a patent infringement action filed in the District of Delaware
against Ardagh Group. In April 2017 a federal jury in Wilmington, Delaware awarded Green Mountain
Glass more than $50.3 million in this lawsuit when it found Ardagh willfully infringed Green Mountain’s
patent No. 5,718,737 for technology that allows glass manufacturers to use recycled glass of mixed
colors. Read more here. Law360 featured this case in their “How They Won It” series. Click here for that
article.


United States ex rel. David M. Kester v. Novartis Pharmaceuticals (Southern District of New York)
(2014-2016)


Mr. Berry represented a whistleblower in what resulted in one of the largest settlements ever in the United
States by a single whistleblower in a False Claims Act case. Susman Godfrey attorneys teamed up with
Vogel Slade & Goldstein, the U.S. Attorney’s Office for the Southern District of New York, and several
different state attorneys general to secure over $450 million in settlements from Novartis Pharmaceuticals
Corp., Accredo Health Group, and Bioscrip Corp. The case alleged that Novartis defrauded the Medicare
and Medicaid programs by illegally paying kickbacks to pharmacies so they would recommend to doctors
and patients six of Novartis’ specialty medications. I took many of the depositions of the Novartis and
Bioscrip executives, including Novartis’s in-house and outside counsel relating to its advice of counsel
defense.



                                             Page 4 of 7 pages
     Case: 1:19-cv-01610 Document #: 50-11 Filed: 04/18/19 Page 6 of 8 PageID #:279
In re Marriage of McCourt (Los Angeles Superior Court) (2010 – 2015).


Mr. Berry currently represented Frank McCourt in the marital proceedings pending in Los Angeles
Superior Court that involved a dispute over the ownership of property, including the Los Angeles Dodgers.
Jamie McCourt is currently seeking to set aside the Stipulated Judgment and Marital Settlement
Agreement, claiming that she did not know that the Dodgers Assets could sell for an amount exceeding $2
billion. After a hearing on the motion, the Court has issued a Statement of Decision that rejects each of
Jamie’s claims.      The California Court of Appeal denied Jamie’s appeal and the California Supreme
Court denied Jamie’s petition for review.


Zillow Inc. v. Trulia Inc. (W.D. Washington) (2013 – 2014 ).


Mr. Berry currently represented Zillow in a patent infringement action that it filed against Trulia in the
Western District of Washington. Zillow successfully resolved the litigation after defeating Trulia’s motion
to dismiss.


Interval Licensing LLC v. AOL, Inc., et al. (W.D. Washington) (2010- )


Mr. Berry currently represents Interval Licensing in a patent litigation against eleven defendants, including
Google, Yahoo, Apple, eBay, Facebook, and AOL. Interval Research was founded by Paul Allen in 1992
to perform advanced research and development in the areas of information systems, communications,
and computer science. Interval was issued approximately 300 patents in less than a decade, and four of
those patents are the patents-in-suit. Interval Licensing is wholly owned and controlled by Paul Allen. See
articles about the case here andhere.


Medivation v. UC Regents and Aragon (San Francisco Superior Court, Complex Division) (2011- 2013).


Mr. Berry represented Aragon Pharmaceuticals in a breach of contract action in the Complex Civil Division
of the San Francisco Superior Court. Medivation filed the action against the Regents of the University of
California alleging that it owns the right to develop certain chemical compounds for the treatment of
advanced stages of prostate cancer that the Regents had licensed to Aragon, including the compound
ARN-509. Within weeks of being retained, Mr. Berry and his team at Susman Godfrey successfully
obtained leave of court for Aragon to intervene in the action to protect its property interest in the
compounds. We then secured an accelerated discovery schedule that allowed us to complete fact and
expert discovery and file summary judgment motions in less than a year after the case was first assigned
to a judge in the complex division. On December 20, 2012, the court granted Aragon’s motion for
summary adjudication and held that Medivation has no rights to the compounds that were licensed to
Aragon. Less than a month later, the court dismissed Medivation’s remaining claims, granted Aragon all of
the relief sought in its complaint, and held that Aragon was entitled to final judgment in its favor. This is a
significant victory for Aragon – less than four months after final judgment was entered in Aragon’s favor,
Johnson & Johnson announced that it would acquire Aragon for $650 million in cash up front along with
$350 million in contingent development milestone payments that could bring the total transaction value to
$1 billion.


VoiceAge Corp. v. RealNetworks, Inc. (Southern District of New York) (2012 – 2013).


Mr. Berry defended RealNetworks in an action where VoiceAge was seeking over $30 million in damages
for a purported breach of a patent licensing agreement involving the RealPlayer. After defeating
VoiceAge’s motion for summary judgment, the case settled for a confidential amount.


                                               Page 5 of 7 pages
     Case: 1:19-cv-01610 Document #: 50-11 Filed: 04/18/19 Page 7 of 8 PageID #:280
Lincoln Life & Annuity Co. of New York v. Berck (California Court of Appeals) (2010-2013).


Mr. Berry won reversal in a $20 million life settlement rescission lawsuit against Lincoln Life & Annuity
Company of New York in the California Court of Appeal. Lincoln’s lawsuit was based on allegations that
the insurance policies lacked an insurable interest because they were procured by third-parties for
investment purposes and because there were net worth and other misrepresentations in the applications.
The California Court of Appeal reversed the trial court and ordered that the trial court enter judgment in
favor of the trust. The Court of Appeals opinion is available at 2011 WL 1878855 (2011). A copy of the
appellate court decision is available here.


Union Oil Company of Cal. v. Forest Oil Corp. (D. Alaska) (2011-2012).


Mr. Berry successfully represented Forest Oil Corporation in an action in Alaska federal court in which
Union Oil sued Forest Oil seeking over $48 million in damages alleged to have been incurred in the
operation of oil and gas leases in Alaska. This case settled for a confidential amount.


Lincoln National Life Ins. Co. v. Snyder (D. Delaware) (2010-2012).


Mr. Berry successfully represented an insurance trust in a case involving an $18.5 million life insurance
policy issued by Lincoln National Life Insurance Company. Lincoln sought a declaration that the policy
was void ab initio and that Lincoln was entitled to keep over $1.6 million in premiums that the trust paid.
The trust obtained a favorable settlement after it successfully obtained an order from the court that the
trust was entitled to a full refund of premiums plus interest should Lincoln rescind the policy for lack of
insurable interest. A copy of the court’s decision is available here (722 F. Supp. 2d 546 (D. Del. 2010)).


In re Lehman Brothers Bankruptcy (Bankruptcy Ct., S.D.N.Y.) (2011).


Mr. Berry was retained as litigation counsel by Lehman Brothers International (Europe) (in administration)
to oppose confirmation of the bankruptcy plan filed by Lehman Brothers Holdings Inc., the worldwide
corporate parent. LBHI’s proceedings in the Southern District of New York entailed the largest bankruptcy
in U.S. history. LBIE prepared to litigate LBHI’s proposed use of “substantive consolidation” to ignore the
separate existence of LBIE. With discovery underway and the confirmation hearing looming, LBHI settled
with LBIE, thereby resolving claims among the two and certain of their affiliates worth over $3 billion.


Metropolitan Mortgage v. PricewaterhouseCoopers (E.D. Washington) (2006-2008).


Mr. Berry successfully represented the bankruptcy estate of Metropolitan Mortgage in an audit malpractice
case against PricewaterhouseCoopers in Washington federal court. The case settled for $30 million the
day before trial was scheduled to begin.


Defense of Wage and Hour Class Action


Mr. Berry represented one of the world’s largest retailers in a wage and hour class action with over 65,000
class members in Massachusetts state court.


Intellectual Property


Mr. Berry has represented clients in a number of intellectual property cases, including patent infringement
                                              Page 6 of 7 pages
     Case: 1:19-cv-01610 Document #: 50-11 Filed: 04/18/19 Page 8 of 8 PageID #:281
actions in Texas, New York, Washington, and Delaware. Mr. Berry also represented Intellectual Ventures
in an amicus brief filed with the United States Supreme Court in KSR International Co. v. Teleflex, Inc.
Click here to view the brief.




                                            Page 7 of 7 pages
